Case: 19-50218      Document: 00515294067         Page: 1    Date Filed: 01/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-50218                        January 31, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RUBEN ARNOLD MONDRAGON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:18-CR-257-8


Before OWEN, Chief Judge, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Ruben Arnold Mondragon appeals his sentence for conspiracy to possess
with intent to distribute methamphetamine.               We review a district court’s
interpretation or application of the Sentencing Guidelines de novo, and its
factual findings for clear error. United States v. Cisneros-Gutierrez, 517 F.3d
751, 764 (5th Cir. 2008). “The district court’s calculation of the quantity of
drugs involved in an offense is a factual determination” that is “entitled to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50218    Document: 00515294067     Page: 2   Date Filed: 01/31/2020


                                 No. 19-50218

considerable deference and will be reversed only if [it is] clearly erroneous.”
United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005) (quoting United
States v. Alford, 142 F.3d 825, 831-32 (5th Cir. 1998). “Where there is no drug
seizure or the amount seized does not reflect the scale of the offense, the court
shall approximate the quantity of the controlled substance.” U.S. SENTENCING
GUIDELINES MANUAL § 2D1.1 cmt. n.5 (U.S. SENTENCING COMM’N 2018). The
sentencing court “may extrapolate the quantity [of drugs] from any
information that has sufficient indicia of reliability to support its probable
accuracy[,]” and the court “may consider estimates of the quantity of drugs for
sentencing purposes.” United States v. Dinh, 920 F.3d 307, 313 (5th Cir. 2019)
(alterations in original) (quoting United States v. Valdez, 453 F.3d 252, 267
(5th Cir. 2006). Although Mondragon contends, as he did in the district court,
that the district court erroneously approximated the purity of the drugs
involved in the offense, the finding that Mondragon purchased between 500
grams and 1.5 kilograms of either “Ice” or “actual” methamphetamine was
plausible in light of the record as a whole.      See U.S.S.G. § 2D1.1(c)(3); §
2D1.1(c), Note B & C; Dinh, 920 F.3d at 313; see also United States v.
Rodriguez, 666 F.3d 944, 947 (5th Cir. 2012).
      AFFIRMED.




                                       2